On Rehearing of Petition as to Repairs.
On rehearing it is asserted that the basis for the court’s assumption that there was no denial that the repairs were not worth the sum expended is erroneous, in that there is no evidence that the amount of the repairs added an equivalent value to the ship and that such burden resting upon the petitioner, and no proof being offered, the value is not established and that the equities are all in favor of the collision claimants, since they moved promptly to enforce their maritime liens against the vessel, which has been held at fault, long prior to the added repairs by the petitioner, and that the only right to recover, if any, on the part of the petitioner, must be limited to the reserved claim in the petition for limitation for “such an amount of money as was necessary to preserve said ‘West Hartland’ from- loss or destruction.”
 The court in its decision said:
“There being no contention as to the value of the repairs, it would seem that equity would not be much concerned with the fact that the vessel was not appraised and released on stipulation prior to sale. * ® * Equity is-remedial justice and is concerned with the rights of the parties. ‘Equity delights in justice.’ ”
With the petition for rehearing is presented, and considered under stipulation of the parties, invoice on repairs and specifications for repairs and renewals, from which it appears repairs and alterations were made, in which are included expense of wharfage, towage, dockage, water for testing and refilling tanks and/or boilers, insurance premiums, etc. The issue was submitted upon the petition for limitation of liability and testimony taken upon hearing of the petition. In the argument upon the limitation petition, the petitioner’s opening brief stated:
“Evidence of all of ,the witnesses whose depositions have been taken * * * establishes the fact that in April, 1921, there was no market value for the ‘West Hartland,’ except of a nominal character; the Shipping Board had over a thousand similar vessels for sale; the evidence of such well-posted men as Mr. Philbin, sales manager of the Shipping Board, of Mr. Earley, former vice president of the Shipping Board, and of Gapt. Pillsbury and Mr. Nikum, witnesses for the claimants, conclusively showed that there was no market for the ‘West Hartland’ at and for' a long time subsequent to April 1, 1921. Gapt. Pillsbury testified that the market value was still lower between April, 1921, and April, 1922.”
The settled rule, as stated in the decision of February 8th, fixes the value of the vessel immediately after the collision as the measure of the owner’s liability; and the owner is not required to surrender the value of his repairs in a limitation proceeding. He may adopt one of two' *333remedies: (a) Surrender; (b) Appraisement. Norwich Co. v. Wright, 13 Wall. 104, 20 L. Ed. 585. The owner elected to surrender the vessel. . '
In the specifications .are items of expenditure which could not, under any view of approach, be allowed, and if like seaworthy vessels had only a nominal value, the cost of repairs which were made would not add the expenditure to the ship’s value. The petition alleges the vessel free from liens and asserts that the money expended added greater value. It also says (paragraph 10):
“She is now, on account of the money expended by the petitioner in preserving the said res as aforesaid, of muc-h greater value than she was immediately after the collision.”
The collision occurred March 31, 1921, and the vessel was surrendered December 2d following. The repairs were made between May 2d and June 5, 1921. If the owner speculated upon the value of the ship by delaying the surrender — sought to prevent depreciation by the repairs — the burden of the repairs ought not to be impressed upon the collision claimants. The Rose Culkin (D. C.) 52 Fed. 334; The Amos D. Carver (D. C.) 35 Fed. 665; The Benefactor, 103 U. S. 239, 26 L. Ed. 351. The allegation (paragraph 12) that the vessel is free from lien would appear to express an intent to waive any claim for repairs which had been made. To impress upon the fund a preferred claim for the cost of the repairs is impressing indirectly a lien upon the vessel in favor of the owner, who has paid for the repairs and replacements. Eocal Admiralty Rule 82 provides, among" other things, that no final decree exempting from liability will be made until prior liens shall be paid or secured independently of the property surrendered, and this statement in the petition was made in the light of this rule, and no doubt as a waiver of any claim for lien.
The allegation in the petition showing payment for repairs, etc., is in harmony with Admiralty Rule 82, supra, and a condition precedent to' decree limiting liability. The owner, under the specific reservation in his petition for limitation, may claim only for money necessarily expended to preserve the ship from loss and destruction (Pac. Coast Co. v. Reynolds, 114 Fed. 877, 52 C. C. A. 497; The Abbie C. Stubbs [D. C.] 28 Fed. 719), and as to this the former opinion is modified.
The parties may agree upon the amount thus expended; if not, the court will have to be further advised.